To compel respondent to strike from the files an amended declaration which introduced a new cause of action.
Granted, 1844.
Held, (1) that the motion to strike from the files and the decision of the Circuit Court thereon, would constitute no part of a common law record of the case, and that mandamus is the proper remedy in such a case to obtain a reversal of the decision; (2) that after an amended declaration has been filed by leave of court and demurred to, plaintiffs could not file a *512second amended declaration as of course, but must obtain leave of court; (3) that tbe original and also tbe first amended declaration were in debt, to recover the penalty for usury under the statute, 'while the last added three counts for money had and received, introducing a new cause of action, and (4) that an action founded upon a statute cannot be joined with an action at common law.